News Release P. O. Box 1980 Winchester, VA22604-8090 FOR IMMEDIATE RELEASE Contact:Glenn Eanes Vice President and Treasurer 540-665-9100 AMERICAN WOODMARK CORPORATION ANNOUNCES FIRST QUARTER RESULTS WINCHESTER, Virginia (August 23, 2011) American Woodmark Corporation (NASDAQ: AMWD) today announced results for its first quarter ended July 31, 2011. Net sales improved by 20% compared with the first quarter of the prior fiscal year to $131,199,000. The Company experienced an increase in sales in both its remodel and new construction sales channels compared with the first quarter of its prior fiscal year. The Company generated a net loss of ($2,716,000) or ($0.19) per diluted share during the first quarter of the current fiscal year, compared with a net loss of ($3,418,000) or ($0.24) per diluted share in the first quarter of its prior fiscal year. Gross profit for the first quarter of fiscal year 2012 was 14.0% of net sales, compared with 13.2% in the first quarter of the prior fiscal year. The improvement in gross profit margin reflected the beneficial impact of increased sales volume on direct labor and manufacturing overhead costs. These beneficial factors were partially offset by higher sales promotional expenses and by the unfavorable impact of higher materials and fuel costs. Selling, general and administrative costs were 17.0% of net sales in the first quarter of the current fiscal year, down from 18.2% of net sales in the first quarter of the prior fiscal year. The Company’s operating expense ratio was favorably impacted by the 20% improvement in net sales that more than offset the 12% increase in costs. The Company generated positive free cash flow of $2.1 million (defined as cash provided by operating activities net of cash used for investing activities) in the first quarter of the current fiscal year, compared with negative free cash flow generated in the first quarter of the prior fiscal year of $0.3 million. The improvement in free cash flow was driven primarily by the reduction in net loss and by the timing of cash receipts and disbursements. The Company ended the first quarter of fiscal year 2012 with cash, cash equivalents and restricted cash of $70.5 million, up from $66.2 million one year ago, and a debt-to-capital ratio of 13.9%. -MORE- AMWD Announces First Quarter Results Page 2 August 23, 2011 American Woodmark Corporation manufactures and distributes kitchen cabinets and vanities for the remodeling and new home construction markets.Its products are sold on a national basis directly to home centers, major builders and through a network of independent distributors.The Company presently operates eleven manufacturing facilities and nine service centers across the country. Safe harbor statement under the Private Securities Litigation Reform Act of 1995:All forward-looking statements made by the Company involve material risks and uncertainties and are subject to change based on factors that may be beyond the Company's control.Accordingly, the Company's future performance and financial results may differ materially from those expressed or implied in any such forward-looking statements.Such factors include, but are not limited to, those described in the Company's filings with the Securities and Exchange Commission and the Annual Report to Shareholders.The Company does not undertake to publicly update or revise its forward looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. -MORE- AMWD Announces First Quarter Results Page 3 August 23, 2011 AMERICAN WOODMARK CORPORATION Unaudited Financial Highlights (in thousands, except share data) Operating Results Three Months Ended July 31 Net Sales $ $ Cost of Sales & Distribution Gross Profit Sales & Marketing Expense G&A Expense Restructuring Charges 15 23 Operating Loss ) ) Interest & Other (Income) Expense ) ) Income Tax Benefit ) ) Net Loss $ ) $ ) Earnings Per Share: Weighted Average Shares Outstanding - Diluted Loss Per Diluted Share $ ) $ ) Condensed Consolidated Balance Sheet July 31 April 30 Cash & Cash Equivalents $ $ Customer Receivables Inventories Other Current Assets Total Current Assets Property, Plant & Equipment Restricted Cash Other Assets Total Assets $ $ Current Portion - Long-Term Debt $ $ Accounts Payable & Accrued Expenses Total Current Liabilities Long-Term Debt Other Liabilities Total Liabilities Stockholders' Equity Total Liabilities & Stockholders' Equity $ $ -MORE- AMWD Announces First Quarter Results Page 4 August 23, 2011 Condensed Consolidated Statements of Cash Flows Three Months Ended July 31 Net Cash Provided by Operating Activities $ $ Net Cash Used by Investing Activities ) ) Free Cash Flow ) Net Cash Used by Financing Activities ) ) Net Increase/(Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ -END-
